Citation Nr: 1440709	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-04 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES


1.  Entitlement to service connection for disability manifested by chronic urinary tract infections, to include urethritis.  

2.  Entitlement to service connection for residuals of kidney cancer, to include renal dysfunction.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to February 1990.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO denied service connection for renal dysfunction and urinary tract infection.  In December 2008, the Veteran filed a notice of disagreement (NOD) with this denial.  The RO issued a statement of the case (SOC) in February 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2011.  

In April 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the San Antonio satellite office of the RO.  A transcript of the hearing has been associated with the claims file.  

Given the Veteran's assertions (to include via his hearing testimony), the Board has rechararacterized what the RO adjudicated as a single claim involving the Veteran's chronic urinary infections and renal dysfunction as more appropriately encompassing the first and second matters set forth on the title page. 
 
The Veteran has Virtual VA and Veterans Benefits Management System (VBMS) paperless, electronic files associated with his appeal.  A review of the documents in these files reveals that, with the exception of the April 2014 Hearing Transcript, the remainder of the documents in these files are duplicative of the documents in the paper claims file or are irrelevant to the issues on appeal.  

The Board notes that new evidence-specifically, the report of a VA examination and VA treatment records-were added to the record after the issuance of the February 2011 supplemental statement of the case (SSOC).  Although these records were submitted without a waiver of initial RO consideration, the agency of original jurisdiction (AOJ) will have an opportunity to review these documents on remand.   

For reasons expressed below, the claims on appeal are being remanded to the AOJ for further action.  VA will notify the Veteran when further action, on his part, is required.  

As a final preliminary matter, the Board notes that in July 2014, the Veteran filed a claim for service connection for radiation exposure.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   See 38 C.F.R. § 19.9(b) (2013). 


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in this appeal is warranted.  

As clearly reflected in the Board hearing transcript, the Veteran contends that multiple urinary tract infections and recurrent microhematuria during service have resulted in renal cancer, status post nephrectomy, and chronic urinary tract infections.  

The Veteran's service treatment records dated in March 1988 document a history of microhematuria and proteinuria as well as increased uric acid.  Impression included poor renal function, etiology unknown.  Test findings, including a cystoscopy and renal biopsy, were normal.  A January 1989 note documented nonspecific urethritis.  Thus, the Veteran's service treatment records report in-service incidents of urinary and renal symptoms.  

More recently, an April 2008 VA examiner noted nocturia three or four times a night as well as urinary urgency.  The examiner noted a microhematuria diagnosis in service with negative workup.  Diagnosis was microhematuria with negative workup for kidney pathology.  VA treatment records dated December 2008 noted the Veteran's long history of microhematuria.  The Veteran underwent a left radical nephrectomy for treatment of a mass in the left kidney revealed to be renal cell carcinoma.  Subsequently, in December 2009, the Veteran reported right flank pain since surgery.  Creatinine level was 1.7 with nocturia.  A CT scan of the abdomen and pelvis as well as a cystoscopy were negative.  A February 2009 VA treatment record notes persistent microhematuria since nephrectomy.  

A May 2011 VA examiner noted the Veteran's reports of nocturia, dribbling, intermittent leakage, and incontinence.  The examiner noted a history of urinary tract infections with two infections in the past twelve months.  A history of renal dysfunction and acute nephritis was noted.  The examiner diagnosed residuals of renal cancer of the left kidney with radical nephrectomy. 

The Board notes that the evidence of record suggests current disability manifested by recurrent urinary tract infections, as well as kidney dysfunction related to renal cancer.  Thus, the remaining question is whether there exists a medical nexus between any such disability(ies) and the Veteran's military service-to include notations of treatment for microhematuria and urethritis therein.  While there are reports of two VA examinations of record, neither examiner addressed the etiology of any diagnosed renal or urinary disability.

VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

Given these facts, and in the absence of a medical etiology opinion, the Board finds that a VA examination to obtain such an opinion would be helpful in resolving the claims on appeal.  Id.  

Hence, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

In this regard, the Board notes that in September 2009, the Veteran submitted a letter from the Social Security Administration (SSA) indicating he was in receipt of disability benefits.  However, the Veteran's SSA records have not been associated with the claims file.  Because SSA records are potentially relevant to the Board's determination-particularly here, where the evidence does not clearly indicate the disability(ies) on which such award was based, and, hence, the SSA records cannot be disregarded as irrelevant -VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Furthermore, VA treatment records associated with the claims file are dated through August 2011.  Thus, more recent records may exist.  On remand, the AOJ should obtain and associate with the claims file any VA treatment records dated since August 2011. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the San Antonio VA Medical Center-and  any associated facility(ies)-pertinent records of evaluation and/or treatment of the Veteran dated since August 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Request that SSA provide complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claim file.  

All attempts to obtain these records should be documented in the claims file.  If the search for these records is negative, such should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within a one-year period).  

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician at a VA facility, to evaluate his renal and urinary disabilities..  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND as well as any new evidence added to the claims file, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail and correlated to a specific diagnosis.

The examiner should clearly identify all current disability(ies) associated with the Veteran's renal and urinary symptoms, to include right flank pain and microhematuria.  The examiner should specifically indicate whether the Veteran has renal dysfunction residual to kidney cancer, and/or disability manifested by recurrent urinary tract infections, to include urethritis. 

Then, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disability had its onset during service or is otherwise medically related to service-to particularly include the multiple notations in the Veteran's service treatment records of microhematuria as well as proteinuria and nonspecific urethritis.  

In rendering the requested opinions, the physician should consider and discuss all pertinent medical, and other objective evidence, as well as all lay assertions, to particularly include the Veteran's reports of in-service incidents and continuous symptoms.  

All examination findings, along with complete rationale for the conclusions reached, must be provided.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the issuance of the February 2011 SSOC) and legal authority.  

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



